Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 28, 2008, relating to the financial statements and financial statement schedule of Central European Media Enterprises Ltd., and the effectiveness of Central European Media Enterprises Ltd.’s internal control over financial reporting, included in the Annual Report on Form 10-K of Central European Media Enterprises Ltd. for the year ended December 31, 2007, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP June
